EXHIBIT 10.2
 
Recording Requested By
Ticor Title of Nevada
 
 
When Recorded Mail To
Rubicon Mortgage Fund, LLC
3575 Mt. Diablo Blvd., Suite 215
Lafayette  CA  94549
 
Title Order No. 01102888-CD
 
   
Space above this line for recorder’s use

 
DEED OF TRUST
RECORDER: INDEX FOR SPECIAL NOTICE


Loan No. ALT001


This Deed of Trust, made this 25th day of April 2011, among the Trustor, Altair
Nanotechnologies Inc., a Canada corporation, whose address is 204 Edison Way,
Reno, NV (herein “Borrower”), Ticor Title Company of Nevada, whose address is
5441 Kietzke Lane, Suite 100, Reno, NV 89511 (herein “Trustee”), and the
Beneficiary, Suncrest Homes 30, LLC, a California limited liability company, as
to 1,000,000/1,500,000 undivided interest, whose address is 300 H Street, Suite
D, Antioch, CA 94509, Pacific BVL Corp., a California corporation, as to an
undivided 300,000/1,500,000 interest, whose address is 1576 16th Avenue, San
Francisco, CA 94122 and Rubicon Mortgage Fund, LLC, a California limited
liability company as to an undivided 200,000/1,500,000 interest, whose address
is 3575 Mt. Diablo Blvd., Suite 215, Lafayette, CA 94549  (herein “Lender”).


The beneficiaries (or assignees) of this deed of trust have agreed in writing to
be governed by the desires of the holders of more than 50% of the record
beneficial interest therein with respect to actions to be taken on behalf of all
holders in the event of default or foreclosure or for matters that require
direction or approval of the holders, including designation of the broker,
servicing agent, or other person acting on their behalf, and the sale,
encumbrance or lease of real property owned by the holders resulting from
foreclosure or receipt of a deed in lieu of foreclosure.
 
GRANT IN TRUST
BORROWER, in consideration of the indebtedness herein recited and the trust
herein created, irrevocably grants, transfers, conveys and assigns to Trustee,
in trust, with power of sale, the following described property: 204 Edison Way,
Reno, NV APN: 012-319-13 (herein “Property Address”);
TOGETHER with all the improvements now or hereafter erected on the property, and
all easements, rights, appurtenances, rents (subject however to the rights and
authorities given herein to Lender to collect and apply such rents), royalties,
mineral, oil and gas rights and profits, water, and water rights, and water
stock, and all fixtures now or hereafter attached to the property, all of which,
including replacements and additions thereto, shall be deemed to be and remain a
part of the property covered by this Deed of Trust; and all of the foregoing,
together with said property (or the leasehold estate if this Deed of Trust is on
a leasehold) are herein referred to as the “Property”;


THIS DEED OF TRUST IS MADE TO SECURE TO LENDER:
(a) the repayment of the indebtedness evidenced by Borrower’s note (herein
“Note”) dated 4/25/11, in the principal sum of U.S. $1,500,000.00, with payment
of interest thereon, the payment of all other sums, with interest thereon,
advanced in accordance herewith to protect the security of this Deed of Trust;
the performance of the covenants and agreements of Borrower herein contained;
and (b) repayment of any future advances, with interest thereon, made to the
Borrower by Lender pursuant to paragraph 19 hereof (herein “Future Advances”);
and in addition (c) this Deed of Trust shall provide the same security on behalf
of the Lender, to cover extensions, modifications or renewals, including without
limitation, extensions, modifications or renewals of the Note at a different
rate of interest; and the performance of the covenants and agreements of
Borrower herein contained.
Borrower covenants that Borrower is lawfully seised of the estate hereby
conveyed and has the right to grant and convey the Property, that the Property
is unencumbered except for encumbrances of record, and that Borrower will
warrant and defend generally the title to the Property against all claims and
demands, subject to encumbrances of record.
 
 
Page 1 of 6

--------------------------------------------------------------------------------

 
 
UNIFORM COVENANTS. BORROWER AND LENDER COVENANT AND AGREE AS FOLLOWS:
1. Payments of Principal and/or Interest. Borrower shall promptly pay, when due,
the principal of and/or interest on the indebtedness evidenced by the Note,
prepayment and late charges as provided in the Note, and the principal of and/or
interest on any Future Advances secured by the Deed of Trust.
2. Funds for Taxes and Insurance (Impounds). Subject to applicable law, and if
required by the Lender, Borrower shall pay to Lender on the day monthly payments
of principal and interest are payable under the Note, until the Note is paid in
full, a sum (herein “Funds”) equal to one-twelfth of the yearly taxes and
assessments (including condominium and planned unit development assessments, if
any) which may attain priority over this Deed of Trust, and ground rents on the
Property, if any, plus one-twelfth of yearly premium installments for hazard
insurance, plus one-twelfth of yearly premium installments for mortgage
insurance,  if any, all as reasonably estimated initially and from time to time
by Lender on the basis of assessments and bills and reasonable estimates
thereof. Borrower shall not be obligated to make such payments of Funds to
Lender to the extent that Borrower makes such payments to the holder of a prior
mortgage or deed of trust if such holder is an institutional Lender.
If Borrower pays Funds to Lender, the Funds shall be held in an institution the
deposits or accounts of which are insured or guaranteed by a Federal or state
agency (including Lender if Lender is such an institution). Lender shall apply
the Funds to pay said taxes, assessments, insurance premiums and ground rents.
Lender may not charge for so holding and applying the Funds, analyzing said
account or verifying and compiling said assessments and bills, unless Lender
pays Borrower interest on the Funds and applicable law permits Lender to make
such a charge. Borrower and Lender may agree in writing at the time of execution
of this Deed of Trust that interest on the Funds shall be paid to Borrower, and
unless such an agreement is made or applicable law requires such interest to be
paid, Lender shall not be required to pay Borrower any interest or earnings on
the Funds. Lender shall give to Borrower, without charge, an annual accounting
of the Funds showing credits and debits to the Funds and the purpose for which
each debit to the Funds was made. The Funds are pledged as additional security
for the sums secured by this Deed of Trust.
If the amount of Funds held by Lender, together with the future monthly
installments of Funds payable prior to the due dates of taxes, assessments,
insurance premiums and ground rents, shall exceed the amount required to pay
said taxes, assessments, insurance premiums and ground rents, such excess shall
be, at Borrower’s option, either promptly repaid to Borrower or credited to
Borrower on monthly installments of Funds. If the amount of the Funds held by
Lender shall not be sufficient to pay taxes, assessments, insurance premiums and
ground rents as they fall due, Borrower shall pay to Lender any amount necessary
to make up the deficiency in one or more payments as Lender may require.
Upon payment in full of all sums secured by this Deed of Trust, Lender shall
promptly refund to Borrower any Funds held by Lender. If under Paragraph 18
hereof the Property is sold or the Property is otherwise acquired by Lender,
Lender shall apply, no later than immediately prior to the sale of the Property
or its acquisition by Lender, any Funds held by Lender at the time of
application as a credit against the sums secured by this Deed of Trust.
3. Application of Payments. Unless applicable law provides otherwise, all
payments received by Lender under the Note and paragraphs 1 and 2 hereof shall
be applied by Lender first in payment of amounts payable to Lender by Borrower
under paragraph 2 hereof, if applicable, then to interest payable on the Note,
then to the principal of the Note, and then to interest and principal on any
Future Advances.
4. Prior Mortgages and Deeds of Trust; Liens. Borrower shall perform all of
Borrower’s obligations under any mortgage, deed of trust or other security
agreement with a lien which has priority over this Deed of Trust, including
Borrower’s covenants to make payments when due. Borrower shall pay or cause to
be paid, at least 10 days before delinquency, all taxes, assessments and other
charges, fines and impositions attributable to the Property which may attain a
priority over this Deed of Trust, and leasehold payments or ground rents, if
any.
5. Hazard Insurance. Borrower agrees to provide, maintain and deliver to Lender
fire insurance satisfactory and with loss payable to Lender. The amount
collected under any fire or other insurance policy may be applied by Lender upon
any indebtedness secured hereby and in such order as Lender may determine, or at
option of Lender the entire amount so collected or any  part thereof may be
released to the Borrower. Such application or release shall not cure or waive
any Default or Notice of Default hereunder or invalidate any  act done pursuant
to such notice.
The insurance carrier providing the insurance shall be chosen by Borrower
subject to approval by Lender; provided that such approval shall not be
unreasonably withheld. All insurance policies and renewals thereof shall be in a
form acceptable to Lender and  shall include a standard mortgage clause in favor
of and in a form acceptable to Lender. Lender shall have the right to hold the
policies and renewals thereof, subject to the terms of any mortgage, deed of
trust or other security agreement with a lien which has priority over this Deed
of Trust.
In the event of a loss, Borrower shall give prompt notice to the insurance
carrier and Lender. Lender may make proof of loss if not made promptly by
Borrower.
If the Property is abandoned by Borrower, or if Borrower fails to respond to
Lender within 30 days from the date notice is mailed by Lender to Borrower that
the insurance carrier offers to settle a claim for insurance benefits, Lender is
authorized to collect and apply their insurance proceeds at Lender’s option
either to restoration or repair of the Property or to the sums secured by this
Deed of Trust.
 
 
Page 2 of 6

--------------------------------------------------------------------------------

 
 
If Borrower obtains earthquake, flood or any other hazard insurance, or any
other insurance on the Property, and such insurance is not specifically required
by the Lender, then such insurance shall: (i) name the Lender as loss payee
thereunder, and (ii) be subject to all of the provisions of this paragraph 5.
6. Preservation and Maintenance of Property; Leaseholds; Condominiums; Planned
Unit Developments. Borrower shall keep the Property in good repair and shall not
commit waste or permit impairment or deterioration of the Property and shall
comply with the provisions of any lease if this Deed of Trust is on a leasehold.
If this Deed of Trust is on a unit in a condominium or a planned unit
development, Borrower shall perform all of Borrower’s obligations under the
declaration of covenants creating or governing the condominium or planned unit
development, the by-laws and regulations of the condominium or planned unit
development, and constituent documents.
7. Protection of Lender’s Security. If Borrower fails to perform the covenants
and agreements contained in this Deed of Trust, or if any action or proceeding
is commenced which affects Lender’s interest in the Property, including but not
limited to proceedings by the Lender to obtain relief from stay in any
bankruptcy proceeding which would prohibit Lender enforcing its rights under the
Deed of Trust, then Lender, at Lender’s option, may make such appearances,
disburse such sums, including reasonable attorney’s fees, and take such action
as is necessary to protect Lender’s interest. If Lender required mortgage
insurance as a condition of making the loan secured by this Deed of Trust,
Borrower shall pay the premiums required to maintain such insurance in effect
until such time as the requirement for such insurance terminates in accordance
with Borrower’s and Lender’s written agreement or applicable law.
Any amounts disbursed by Lender pursuant to this paragraph 7, with interest
thereon, including but not limited to payment of delinquent taxes and
assessments, insurance premiums due, and delinquent amounts owed to prior lien
holders, shall become additional indebtedness of Borrower secured by this Deed
of Trust . Such amounts as are disbursed by Lender shall be payable, upon notice
from Lender to Borrower requesting payment thereof, and shall bear interest from
the date of disbursement at the rate payable on the Note. Nothing contained in
this paragraph 7 shall require Lender to incur any expense or take any action
hereunder.
8. Inspection. Lender may make or cause to be made reasonable entries upon and
inspection of the Property, provided that Lender shall give Borrower notice
prior to any such inspection specifying reasonable cause therefore related to
Lender’s interest in the Property.
9. Condemnation. The proceeds of any award or claim for damages, direct or
consequential, in conjunction with any condemnation or other taking of the
Property, or part thereof, or for conveyance in lieu of condemnation, are hereby
assigned and shall be paid to Lender, subject to the terms of any mortgage, deed
of trust or other security agreement with a lien which has priority over this
Deed of Trust.
10. Borrower Not Released. At any time or from time to time, without liability
therefore and without notice upon written request of Lender and presentation of
this Deed and said Note for endorsement, and without affecting the personal
liability of any person for payment of the indebtedness secured hereby, Trustee
may: reconvey any part of said property; consent to the making of any map or
plat thereof; join  in granting any easement thereon; or join in any extension
agreement or any agreement subordinating the lien or charge thereof. Trustee
may, but shall be under no obligation or duty to, appear in or defend any action
or proceeding purporting to affect said property or the title thereto, or
purporting to affect the security hereof or the rights or powers of Lender or
Trustee.
11. Forbearance by Lender Not a Waiver. Any forbearance by Lender in exercising
any right or remedy hereunder, or otherwise afforded by applicable law, shall
not be a waiver of or preclude the exercise of any such right or remedy. The
procurement of insurance or the payment of taxes or other liens or charges by
Lender shall not be a waiver of Lender’s right to accelerate the maturity of the
indebtedness secured by this Deed of Trust.
12. Remedies Cumulative. All remedies provided in this Deed of Trust are
distinct and cumulative to any other or remedy under this Deed of Trust or
afforded by law or equity, and may be exercised concurrently, independently or
successively.
13. Successors and Assigns Bound; Joint and Several Liability; Co-signers. The
covenants and agreements herein contained shall bind, and the rights hereunder
shall inure to, the respective successors and assigns of Lender and Borrower,
subject to the provisions of paragraph 18 hereof. All covenants and agreements
of Borrower shall be joint and several.
14. Notice. Except for any notice required under applicable law to be given in
another manner, (a) any notice to Borrower provided for in this Deed of Trust
shall be given by delivering it or by mailing such notice by certified mail
addressed to Borrower or the Property at the Property Address or at such other
address as Borrower may designate by notice to Lender as provided herein, and
(b) any notice to Lender shall be given by certified mail to Lender, in care of
Lender’s Servicing Agent (“Agent”), Rubicon Capital Partners, Inc., 3575 Mt.
Diablo Blvd., Suite 215, Lafayette, CA 94549 or to such other address as Lender
or Agent may designate by notice to Borrower as provided herein. Any notice
provided for in this Deed of Trust shall be deemed to have been given to
Borrower or Lender when given in the manner designated herein.
15. This Deed of Trust shall be governed by the Laws of the State of Nevada. In
the event that any provision or clause of this Deed of Trust or the Note
conflicts with applicable law, such conflict shall not effect other provisions
of this Deed of Trust or the Note which can be given effect without the
conflicting provision, and to this end the provisions of the Deed of Trust are
declared to be severable.
 
 
Page 3 of 6

--------------------------------------------------------------------------------

 
 
16. Lender’s Right to Require The Loan to be Paid Off Immediately. If the
Borrower shall sell, enter into a contract of sale, lease for a term of more
than 6-years (including options to renew), lease with an option to purchase for
any term, or transfer all or any part of the Property or an interest  therein,
excluding (a) the creation of a lien or encumbrance subordinate to this Deed of
Trust, (b) or a transfer by devise, descent, or by operation of law upon the
death of a joint tenant, the Lender may, at its option declare the Note and any
other obligations secured by this Deed of Trust, together with accrued interest
thereon, immediately due and payable, in full. No waiver or the Lender’s right
to accelerate shall be effective unless it is in writing.
If Lender exercises such option to accelerate, Lender shall mail Borrower notice
of acceleration in accordance with paragraph 14 hereof. Such notice shall
provide a period of not less than 30 days from the date the notice is mailed
within which Borrower may pay the sums declared due. If Borrower fails to pay
such sums prior to the expiration of such period, Lender may, without further
notice or demand on Borrower, invoke any remedies permitted by paragraph 17
hereof.
BORROWER AND LENDER FURTHER COVENANT AND AGREE AS FOLLOWS:
17. Assignment of Rents; Appointment of Receiver; Lender in Possession. As
additional security hereunder, and without regard to the adequacy of any
security for the indebtedness hereby secured, Borrower hereby assigns to Lender
the rents of the Property, provided that Borrower shall, prior to acceleration
under paragraph 18 hereof or abandonment of the Property, have the right to
collect and retain such rents as they become due and payable.
Upon acceleration under paragraph 18 hereof or abandonment of the Property,
Lender, in person, by Agent or by judicially appointed receiver shall be
entitled to enter upon, take possession of and manage the Property and to
collect the rents of the Property including those past due. All rents collected
by Lender or the receiver shall be applied first to payment of the costs of
management of the Property and collection of rents, including, but not limited
to, receiver’s fees, premiums on receiver’s bonds and reasonable attorney’s
fees, and then to the sums secured by this Deed of Trust. Lender and the
receiver shall be liable to account only for those rents actually received.
18. Upon default by Borrower in payment of any indebtedness secured hereby or in
performance of any agreement hereunder, Lender may declare all sums secured
hereby immediately due and payable by delivery to Trustee of written declaration
of default and demand for sale and of written Notice of Default and of election
to cause to be sold said property, which notice Trustee shall cause to be filed
for record. Trustee shall be entitled to rely upon the correctness of such
notice. Lender also shall deposit with Trustee this Deed, said Note and all
documents evidencing expenditures secured hereby.
After the lapse of such time as then may be required by law following the
recordation of said Notice of Default and Notice of Sale having been given as
then required by law, Trustee, without demand on Trustor, shall sell said
property at the time and place fixed by it in said Notice of Sale, either as a
whole or in separate parcels and in such order as it may determine (but subject
to any statutory right of Trustor to direct the order in which said property, if
consisting of several lots or parcels, shall be sold), at public auction to the
highest bidder for cash in lawful money of the United States, payable at time of
sale. Trustee may postpone sale of all or any portion of said property by public
announcement at such time and place of sale, and from time to time thereafter
may postpone such sale by public announcement at the time fixed by the preceding
postponement. Trustee shall deliver to such purchaser its deed conveying the
property to sold, but without any covenant or warranty, expressed or implied.
The recitals in such deed of any matters or facts shall be conclusive proof of
the truthfulness thereof. Any person including Trustor, Trustee, or Beneficiary
as hereinafter defined, may purchase at such sale.
After deducting all costs, fees and expenses of Trustee and of this Trust,
including cost of evidence of title in connection with sale, Trustee shall apply
the proceeds of sale to payment of; all sums expended under the terms hereof,
not then repaid, with accrued interest at the rate prescribed in the Note; all
other sums then secured thereby; and the remainder, if any, to the person or
persons legally entitled thereto.
19. Future Advances. Upon request of Borrower, Lender, at Lender’s option prior
to full reconveyance of the Property by Trustee to Borrower, may make Future
Advances to Borrower. Such advances with interest thereon, shall be secured by
this Deed of Trust when evidenced by promissory notes stating that said notes
are secured hereby.
20. Reconveyance. Upon written request of Lender stating that all sums secured
hereby have been paid, and upon surrender of this Deed and said Note to Trustee
for cancellation and retention and upon payment of its fees, Trustee shall
reconvey, without warranty, the property then held hereunder. The recitals in
such reconveyance of any matters or facts shall be conclusive proof of the
truthfulness thereof. The grantee in such reconveyance may be described as “the
person or persons legally entitled thereto.”  The Trustee may destroy said Note,
this Deed or Trust (and any other documents related thereto) upon the first to
occur of the following: 5 years after issuance of a full reconveyance; or,
recordation of the Note and Deed of Trust in a form or medium which permits
their reproduction for 5 years following issuance of a full reconveyance.
21. Substitution of Trustee. Lender, at Lender’s option, may from time to time
remove Trustee and appoint a successor trustee to any Trustee appointed
hereunder. Without conveyance of the Property, the successor trustee shall
succeed to all the title, power and duties conferred upon the Trustee herein and
by applicable law.
22. Request for Notices. Borrower requests that copies of the notice of sale and
notice of default be sent to Borrower’s address which is the Property Address.
 
 
Page 4 of 6

--------------------------------------------------------------------------------

 
 
23. Statement of Obligation. Lender may collect a fee, not to exceed the maximum
amount permitted by law, for furnishing the  statement of obligations as
provided by Section 2943 of the Civil Code of Nevada.
MISCELLANEOUS PROVISIONS
24. Construction or Home Improvement Loan. If the loan secured by this Deed of
Trust is a construction or home improvement loan, Borrower is required to
perform according to the terms and conditions of each agreement contained in any
building, home improvement or similar agreement between the Borrower and Lender.
25. Acceptance by Lender of a Partial Payment After Notice of Default. By
accepting partial payment (payments which do not satisfy a default or
delinquency in full) of any sums secured by this Deed of Trust after a Notice of
Default has been recorded, or by accepting late performance of any obligation
secured by this Deed of Trust, or by adding any payment so made to the loan
secured by this Deed of Trust, whether or not such payments are made pursuant to
a court order, the Lender does not waive its right either to require prompt
payment when due of all other sums so secured or to declare default for failure
to make any such prompt payment or to perform any such act. No exercise of any
right or remedy of the Lender or Trustee under this Deed of Trust shall
constitute a waiver of any other right or remedy contained in this Deed of Trust
or provided by law.


REQUEST FOR SPECIAL NOTICE OF DEFAULT AND FORECLOSURE
UNDER SUPERIOR MORTGAGES OR DEEDS OF TRUST



In accordance with Section 2924b of the Civil Code, Request is hereby made by
the undersigned Trustor that a copy of any default and a copy of any notice of
sale under deed of trust recorded in Book __________, Page(s) ________,
Instrument No.___________, Official Records of County Recorder of
_______________________________ County, Nevada. The original Trustor
_____________________________________________________________________________________
and the original Trustee
______________________________________________________________________________________
and the original Beneficiary
_______________________________________________________________________________________________
Mail to:




IN WITNESS WHEREOF, BORROWER HAS EXECUTED THIS DEED OF TRUST
 
Altair Nanotechnologies Inc., a Canada corporation
 
Altair Nanotechnologies Inc., a Canada corporation
 
 
/s/ John C. Fallini 4-27-11
     
 
/s/ Terry M. Copeland 4-27-11
 
Borrower
By: John C. Fallini
Its: Chief Financial Officer
Date
 
Borrower
By: Terry Copeland
Its: Chief Executive Officer
Date



State of Nevada
County
of                                                                                                                                                             


On ___________________________ before
me,___________________________________________________________________,
personally appeared
__________________________________________________________________________________________
__________________________________________________________________________________________________________
__________________________________________________________________________________________________________,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of Nevada that
the foregoing paragraph is true and correct.


WITNESS my hand and official seal.


_________________________________________________________
Signature                                                                                                                          (Seal)
 
 
Page 5 of 6

--------------------------------------------------------------------------------

 
 
REQUEST FOR FULL RECONVEYANCE


The undersigned is the holder of the note or notes secured by this Deed of
Trust. Said note or notes, together with all other indebtedness secured by this
Deed of Trust, have been paid in full. You are hereby directed to cancel said
note or notes and this Deed of Trust, which are delivered hereby, and to
reconvey, without warranty, all the estate now held by you under this Deed of
Trust to the person or persons legally entitled thereto.




Signature of Beneficiary (the
“LENDER”)Date                                                                                Signature
of Beneficiary (the “LENDER”) Date


When recorded, mail to


Att: __________________________


 
 
Page 6 of 6